                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION


 In Re:                                                     Case No: 18-80085-CRJ13
 Eric A. Kelley
 SSN: XXX-XX-3388                                           Chapter: 13
 Jessica L. Kelley
 SSN: XXX-XX-9796

 DEBTOR(S)


               MOTION TO APPROVE MODIFICATION OF MORTGAGE


        COMES NOW the Debtors, Eric A. Kelley and Jessica L. Kelley, by and through their
 attorney, Stephen G. Campbell, and respectfully request that this Honorable Court enter an Order
 approving a modification of an existing mortgage between Home Point Financial Corporation
 and the Debtors. As grounds, therefore, the Debtors submit the following:


        1.     The Debtors filed a Chapter 13 Bankruptcy Petition on January 1, 2018.

        2.     The Debtors request permission to incur additional non-plan credit in the amount
               of approximately $166,938.11 to be paid outside the Chapter 13 plan.

        3.     The Debtors would show unto this Court that this is a modification of a existing
               loan account and not an attempt by the Debtors to incur new debt. The
               modification alters some terms, conditions, and/or provisions of the original loan
               in a manner more favorable to the Debtors in their effort to repay the amount due
               and owing.

        4.     The Debtors will not receive cash proceeds from this transaction.

        5.     The Debtors have submitted a copy of the modification paperwork to the Trustee
               for review.

        6.     The modification terms include a new principal balance of $166,938.11, with a
               term of 360 months, with an interest rate of 5.250%, with a new monthly payment
               of $1,070.89, which includes a monthly principal and interest payment of $921.84
               and a monthly escrow payment of $149.05. The modified principal balance of the
               note will include all amounts and arrearages that will be past due as of the
               Modification Effective Date. $5,556.27 of the New Principal Balance shall be
               deferred, and the amount of interest to be included in the modification shall be
               $5,139.41, with $416.86 to be capitalized as the Escrow Advance. Payments shall
               begin on June 1, 2019.




Case 18-80085-CRJ13       Doc 61    Filed 06/26/19 Entered 06/26/19 15:47:54            Desc Main
                                   Document     Page 1 of 5
         WHEREFORE, the Debtors pray that they be allowed to obtain additional non-plan
 credit in the amount of $166,938.11 for the purpose of a home mortgage modification.


                                                        Respectfully submitted,

                                                        /s/Stephen G. Campbell
                                                        Stephen G. Campbell
                                                        Attorney for Debtors




                                    Certificate of Service


        I, Stephen G. Campbell certify that I have this date served a copy of the foregoing
 instrument upon all creditors listed on the Creditor Matrix and Michele T. Hatcher,
 Trustee, by placing a copy of same in the U.S. Mail, adequate postage affixed, and
 addressed to their respective mailing addresses as reflected in the clerk’s file, or by
 electronic transmission, on this the 26th day of June 2019.


 Home Point Financial Corporation          Attorney for Home Point Financial Corporation
 Cenlar FSB                                McCalla, Raymer, Leibert, Pierce, LLC
 425 Phillips Blvd                         C/O Amber Tiggs
 Ewing, NJ 08618                           1544 Old Alabama Road
                                           Rosewell, GA 30076


                                                  /s/ Stephen G. Campbell
                                                  STEPHEN G. CAMPBELL
                                                  Attorney for Debtors
                                                  P.O. Box 708
                                                  Athens, AL 35612
                                                  (256) 232-7354




Case 18-80085-CRJ13      Doc 61    Filed 06/26/19 Entered 06/26/19 15:47:54       Desc Main
                                  Document     Page 2 of 5
Label Matrix for local noticing              PRA Receivables Management LLC             Quantum3 Group LLC as agent for
1126-8                                       POB 41067                                  GCF-B LLC
Case 18-80085-CRJ13                          Norfolk, VA 23541-1067                     PO Box 788
NORTHERN DISTRICT OF ALABAMA                                                            Kirkland, WA 98083-0788
Decatur
Wed Jun 26 15:45:33 CDT 2019
U. S. Bankruptcy Court                       1st Franklin Financial Corporation         Alice Martin, US Attorney
400 Well Street                              PO Box 880 Attn: Administrative Services   Attn: Robert O. Posey
P. O. Box 2775                               Toccoa, GA 30577-0880                      1801 Forth Ave No
Decatur, AL 35602-2775                                                                  Birmingham, Al 35216-3174


Athens Family Medicine                       Automated Collection Services, Inc         Business Revenue System, Inc.
1005 W. Market Street, Suite 7               P.O. Box 17737                             P.O. Box 579
Athens, AL 35611-2454                        Nashville, TN 37217-0737                   Burlington, IA 52601-0579



Capital One                                  Collom and Carney Clinic                   Diagnostic Health MRI of Gadsden
Attn: General Correspondence/Bankruptcy      5002 Cowhorn Creek Road                    P.O. Box 630945
P.O. Box 30285                               Texarkana, TX 75503-9766                   Cincinnati, OH 45263-0945
Salt Lake City, UT 84130-0285


Directv, LLC                                 East Limestone Eye Care                    FAC/NAB
by American InfoSource LP as agent           27453 Capshaw Road, Suite B                480 James Robertson Pkwy
PO Box 5008                                  Athens, AL 35613-7565                      Nashville, TN 37219-1212
Carol Stream, IL 60197-5008


Franklin Collection Service, Inc             Franklin Collection Services               Genesis Bankcard Services
P.O. Box 3910                                P.O. Box 3910                              15220 Nw Greenbrier Pkwy Ste 200
Tupelo, MS 38803-3910                        Tupelo, MS 38803-3910                      Beaverton, OR 97006-5762



HAL Medical                                  HH Health System Athens Limestone          Home Point Financial
22932 Hwy 72, Suite B                        P.O. Box 2252                              Nmls#7706 9 Entin Rd St
Athens, AL 35613                             Birmingham, AL 35246-0031                  Parsippany, NJ 07054-5000



Home Point Financial Corporation             Internal Revenue Service                   (p)INTERNAL REVENUE SERVICE
11511 Luna Rd, Ste 300                       Attn: John Blackwell                       CENTRALIZED INSOLVENCY OPERATIONS
Farmers Branch, TX 75234-6451                801 Broadway M/S 146                       PO BOX 7346
                                             Nashville, TN 37203                        PHILADELPHIA PA 19101-7346


Internal Revenue Service                     Internal Revenue Service                   (p)JEFFERSON CAPITAL SYSTEMS LLC
PO Box 7317                                  PO Box 7346                                PO BOX 7999
Philadelphia, PA 19101-7317                  Philadelphia, PA 19101-7346                SAINT CLOUD MN 56302-7999



MERRICK BANK                                 MIDLAND FUNDING LLC                        Madison Eye Care Center, LLC
Resurgent Capital Services                   PO BOX 2011                                66 Hughes Road
PO Box 10368                                 WARREN MI 48090-2011                       Madison, AL 35758-2220
Greenville, SC 29603-0368

             Case 18-80085-CRJ13          Doc 61    Filed 06/26/19 Entered 06/26/19 15:47:54            Desc Main
                                                   Document     Page 3 of 5
Midland Funding                           Monroe Carell Jr. Children’s Hospital         Navient
Attn: Bankruptcy                          At Vanderbilt Hospital Dept 1171              Attn: Bankruptcy
P.O. Box 939069                           P.O. Box 121171                               P.O. Box 9500
San Diego, CA 92193-9069                  Dallas, TX 75312-1171                         Wilkes-Barr, PA 18773-9500


Nissan Motor Acceptance                   Nissan Motor Acceptance                       Nutritional/Parenteral Home Care
P.O. Box 660360                           POB 660366                                    2650 Leman Ferry Road
Dallas, TX 75266-0360                     Dallas, TX 75266-0366                         Huntsville, AL 35801-6532



ONEMAIN                                   OneMain Financial                             OrthoSports Athens, LLC
PO BOX 3251                               Attn: Bankruptcy Department                   1860 US Hwy 43
EVANSVILLE, IN. 47731-3251                601 Nw 2nd St #300                            Winfield, AL 35594-5062
                                          Evansville, IN 47708-1013


(p)PORTFOLIO RECOVERY ASSOCIATES LLC      Quantum3 Group LLC as agent for               RADIOLOGY OF HUNTSVILLE
PO BOX 41067                              MOMA Funding LLC                              C/O FOX COLLECTION CENTER
NORFOLK VA 23541-1067                     PO Box 788                                    PO BOX 528
                                          Kirkland, WA 98083-0788                       GOODLETTSVILLE, TN 37070-0528


Seth Rayburn MD, PC                       Smith, Rouchon & Associates, Inc.             Spectrum Home Health Agency
201 N. Malone Street                      1110 Bradshaw Drive                           1310 Pulaski Pike, Suite A
Athens, AL 35611-1509                     Florence, AL 35630-1438                       Huntsville, AL 35816-2515



Sun Loan Company #22                      Synchrony Bank/Care Credit                    Synchrony Bank/Gap
651 Us Highway 72 W                       Attn: Bankruptcy                              Attn: Bankruptcy
Athens, AL 35611-4211                     P.O. Box 965060                               P.O. Box 965060
                                          Orlando, FL 32896-5060                        Orlando, FL 32896-5060


TGSLC DBA TRELLIS COMPANY                 Texarkana, EP                                 The UAB Valley Foundation
PO BOX 83100                              P.O. Box 371863                               301 Governors Drive
ROUND ROCK, TX 78683-3100                 Pittsburgh, PA 15250-7863                     Huntsville, AL 35801-5123



Transworld Systems                        US Attorney General                           Vanderbilt Medical Group
9525 Sweet Valley Drive, Building A       Attn: Jeff Sessions, AG                       Dept 1208
Cleveland, OH 44125-4237                  US Department of Justice                      P.O. Box 121208
                                          950 Pennsylvania Ave NW                       Dallas, TX 75312-1208
                                          Washington, DC 20530-0009

Vanderbilt University Medical Center      World Acceptance Corp                         World Finance Corp. c/o World Acceptance Cor
Dept 1171                                 Attn: Bankrupty                               Attn: Bankruptcy Processing Center
P.O. Box 121171                           P.O. Box 6429                                 PO Box 6429
Dallas, TX 75312-1171                     Greenville, SC 29606-6429                     Greenville, SC 29606-6429


Eric A Kelley                             Insolvency Section Internal Revenue Service   Jessica L Kelley
27925 Phillip Wagon Drive                 801 Broadway                                  27925 Phillip Wagon Drive
Athens, AL 35613-8658                     MDP 146, Room 285                             Athens, AL 35613-8658
                                          Nashville, TN 37203-3816

             Case 18-80085-CRJ13       Doc 61    Filed 06/26/19 Entered 06/26/19 15:47:54               Desc Main
                                                Document     Page 4 of 5
Michele T. Hatcher                                    Stephen Gale Campbell
Chapter 13 Trustee                                    Stephen G. Campbell, P.C.
P.O. Box 2388                                         105 South Marion Street
Decatur, AL 35602-2388                                P.O. Box 708
                                                      Athens, AL 35612-0708



                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service                              (d)Internal Revenue Service                          Jefferson Capital Systems LLC
P.O. Box 69                                           PO Box 21126                                         Po Box 7999
Memphis, TN 38101                                     Philadelphia, PA 19114                               Saint Cloud Mn 56302-9617



Portfolio Recovery Associates, LLC                    (d)Portfolio Recovery Associates, LLC                (d)US Internal Revenue Service
PO Box 41067                                          POB 41067                                            Attn: Mr. Robert West or Mrs. Gail P. Ra
Norfolk, VA 23541                                     Norfolk VA 23541                                     801 Tom Martin Drive, Rm 257
                                                                                                           Birmingham, AL 35211




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Cenlar FSB                                         (u)Home Point Financial Corporation                  (u)Home Point Financial Services




(d)Midland Funding LLC                                (d)Quantum3 Group LLC as agent for                   End of Label Matrix
Po Box 2011                                           GCF-B LLC                                            Mailable recipients   61
Warren MI 48090-2011                                  PO Box 788                                           Bypassed recipients    5
                                                      Kirkland, WA 98083-0788                              Total                 66




                Case 18-80085-CRJ13             Doc 61      Filed 06/26/19 Entered 06/26/19 15:47:54                       Desc Main
                                                           Document     Page 5 of 5
